EXHIBIT 10.44


RESTRICTED STOCK UNIT AGREEMENT
UNDER THE FIFTH AMENDED AND RESTATED ANSYS, INC.
1996 STOCK OPTION AND GRANT PLAN
Name of Grantee:             __
No. of Restricted Stock Units Granted:
Grant Date:                


Pursuant to the Fifth Amended and Restated ANSYS, Inc. 1996 Stock Option and
Grant Plan (the “Plan”) as amended through the date hereof, ANSYS, Inc. (the
“Company”) hereby grants the number of Restricted Stock Units listed above (the
“Award”) to the Grantee named above. Each “Restricted Stock Unit” shall relate
to one share of Common Stock par value $.01 per share (the “Stock”) of the
Company, subject to the restrictions and conditions set forth in this Restricted
Stock Unit Agreement (the “Agreement”) and in the Plan.
1.Restrictions on Transfer of Award. The Award shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, until
shares of Stock have been issued pursuant to Section 3 hereof.
2.Vesting of Restricted Stock Units.
(a)    The Restricted Stock Units shall become vested pursuant to the following
schedule (each, a “Vesting Date”), so long as the Grantee continues to be
employed by the Company on each such date;
Incremental Number of
Restricted Stock Units Vested
Vest Date
__SHARES_PERIOD1,’___,___,___’_-_
33_
__VEST_DATE_PERIOD1,’Month DD, YYYY’_-_
__SHARES_PERIOD2,’___,___,___’_-_
33_
__VEST_DATE_PERIOD2,’Month DD, YYYY’_-_
__SHARES_PERIOD3,’___,___,___’_-_
34_
__VEST_DATE_PERIOD3,’Month DD, YYYY’_-_

(b)    Notwithstanding anything herein to the contrary, in the event that this
Award is assumed in the sole discretion of the parties to a Transaction (as
defined in Section 3 of the Plan) or is continued by the Company and thereafter
remains in effect following such Transaction, then this Award shall be deemed
vested in full upon the date on which the Grantee’s employment with the Company
and its subsidiaries or successor entities terminates if (i) such termination
occurs within 18 months of such Transaction and (ii) such termination is by
either the Company without Cause (as defined below), or by the Grantee if such
termination by the Grantee is preceded during such 18-month period by any
material adverse modification of the duties, principal employment location or
compensation of the Grantee without


1

--------------------------------------------------------------------------------




his or her consent, subject, however, to the following sentence. In addition and
notwithstanding anything herein to the contrary, in the event that the Grantee
is not offered employment by the Company and its subsidiaries or any successor
entities following a Transaction on substantially the same or better terms
(including, without limitation, duties and compensation) than those in effect
immediately prior to such Transaction, then this Award shall be deemed vested in
full upon the date on which the Grantee’s employment with the Company and its
subsidiaries terminates. For this purpose, “Cause” shall have the meaning given
such term in the employment, severance or similar agreement between the Company
and the Grantee and, in the absence of any such agreement, shall mean a
determination by the Company that the Grantee shall be dismissed as a result of
(i) any material breach by the Grantee of any agreement between the Grantee and
the Company; (ii) the conviction of, indictment for or plea of nolo contendere
by the Grantee to a felony or a crime involving moral turpitude; or (iii) any
material misconduct or willful and deliberate non-performance (other than by
reason of disability) by the Grantee of the Grantee’s duties to the Company.
3.Issuance of Shares of Stock.
(a)    Subject to the terms of the Plan and this Agreement, each Restricted
Stock Unit entitles the Grantee to receive one share of Stock as soon as
reasonably practicable following the Vesting Date.
(b)    As soon as reasonably practicable following each Vesting Date, but in no
event later than 60 days after the end of the year in which such Vesting Date
occurs, the Company shall direct its transfer agent to issue to the Grantee the
number of shares of Stock equal to the incremental number of Restricted Stock
Units that became vested on such Vesting Date in satisfaction of the Award via
the Company’s dedicated on-line broker.
(c)    Shares of Stock shall be issued and delivered to the Grantee in
accordance with Section 3(b) upon compliance to the satisfaction of the
Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on the Grantee.
(d)    Until such time as shares of Stock are issued to the Grantee pursuant to
Section 3(b), the Grantee shall have no rights as a stockholder with respect to
any shares of Stock underlying the Restricted Stock Units, including but not
limited to any voting rights.


2

--------------------------------------------------------------------------------




4.Termination of Employment. Except as provided in Section 2(b) hereof, if the
Grantee’s employment by the Company or its subsidiaries is terminated for any
reason or under any circumstances, this Award shall no longer vest with respect
to any unvested Restricted Stock Units.
5.Effect of Certain Transactions. Subject to Section 2(b) hereof, in the case of
a Transaction (as defined in Section 3 of the Plan), the unvested portion of
this Award shall terminate on the effective date of such Transaction, unless
provision is made in such Transaction in the sole discretion of the parties
thereto for the assumption or continuation of the unvested Award or the
substitution for the unvested Award of new restricted stock units of the
successor person or entity or a parent or subsidiary thereof, with appropriate
adjustment as to the number and kind of shares, as provided in the Plan.
6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Committee set forth in Section 2(b) of the
Plan. Capitalized terms used herein shall have the meaning specified in the
Plan, unless a different meaning is specified herein.
7.Transferability. This Award is personal to the Grantee, is non-assignable and
is not transferable by Grantee in any manner, by operation of law or otherwise,
other than by will or the laws of descent and distribution. The Stock to be
issued upon the vesting of this Award to the Grantee shall be issued, during the
Grantee’s lifetime, only to the Grantee.
8.Tax Withholding. Any issuance of shares of Stock to a Grantee pursuant to this
Award shall be subject to applicable tax withholding requirements. The Grantee
shall, not later than the date as of which the transfer of shares of Stock
pursuant to this Award becomes a taxable event for Federal income tax or other
applicable withholding tax purposes, pay to the Company or make arrangements
satisfactory to the Committee for payment of any Federal, state, local, non
U.S., or other taxes required by law to be withheld on account of such taxable
event. The Company shall have the authority to cause the required minimum tax
withholding amount to be satisfied, in whole or in part, by withholding from
shares of Stock to be issued to the Grantee a number of shares of Stock with an
aggregate Fair Market Value that would satisfy such minimum withholding
obligation.
9.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Award to continue the Grantee
in employment and neither the Plan nor this Award shall interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
the Grantee at any time, in accordance with applicable law.
10.Non-Competition, Non-Solicitation. As additional consideration for this Award
to the Grantee, the Grantee hereby agrees that, if at any time during and for a
period of one year after the termination of his or her employment with the
Company or any Subsidiary no matter what the cause of that termination, he or
she engages for any reason, directly or indirectly, whether as owner,
part-owner, shareholder, member, partner, director, officer, trustee, employee,
agent or consultant, or in any other capacity, on behalf of himself or herself
or any firm, corporation or other business organization other than the Company
and its subsidiaries in any one or more of the following activities:


3

--------------------------------------------------------------------------------




(a)    the development, marketing, solicitation, or selling of any product or
service that is competitive with the products or services of the Company, or
products or services that the Company has under development or that are subject
to active planning at any time during Grantee’s employment;
(b)    the use of any of the Company’s confidential or proprietary information,
copyrights, patents or trade secrets which was acquired by the Grantee as an
employee of the Company and its subsidiaries; or
(c)    any activity for the purpose of inducing, encouraging, or arranging for
the employment or engagement by anyone other than the Company and its
subsidiaries of any employee, officer, director, agent, consultant, or sales
representative of the Company and its subsidiaries or attempt to engage any of
them in a manner which would deprive the Company and its subsidiaries of their
services or place them in a conflict of interest with the Company and its
subsidiaries;
then (i) this Award shall terminate effective on the date on which he or she
first engages in such activity, unless terminated sooner by operation of any
other term or condition of this Award or the Plan, and (ii) all shares of Stock
issued to the Grantee pursuant to this Award shall become immediately due and
payable by Grantee to the Company and if such shares of Stock have been sold by
the Grantee, an amount equal to the proceeds from such sale shall become
immediately due and payable by the Grantee to the Company. Grantee acknowledges
and agrees that the activities set forth in this Section 10(a)-(c) are adverse
to the Company’s interests, and that it would be inequitable for Grantee to
benefit from this Award should Grantee engage in any such activities during or
within one year after termination of his or her employment with the Company.


The Grantee may be released from his or her obligations as stated above only if
the Committee (or its duly appointed agent) determines in its sole discretion
that such action is in the best interests of the Company and its subsidiaries.
11.Section 409A of the Code. This Agreement shall be interpreted in such a
manner that the Award shall be exempt from the requirements of Section 409A of
the Code as a “short-term deferral” as described in Section 409A of the Code.
12.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
13.Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the company employing the Grantee (the “Employer”),
the Company and any other Subsidiary for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.
The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all awards
or


4

--------------------------------------------------------------------------------




any other entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
The Grantee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan.  The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. 
The Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  The Grantee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan.  The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan.  The Grantee understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further, the
Grantee understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, his or her  employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing consent is that the Company would not be
able to grant the Grantee the Award or other equity awards or administer or
maintain such awards.  Therefore, the Grantee understands that refusing or
withdrawing his or her consent may affect the Grantee’s ability to participate
in the Plan.  For more information on the consequences of the Grantee’s refusal
to consent or withdrawal of consent, the Grantee understands that he or she may
contact his or her local human resources representative.
14.Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants;
(c)    all decisions with respect to future Awards or other grants, if any, will
be at the sole discretion of the Company;
(d)    the Award and the Grantee’s participation in the Plan shall not be
interpreted as forming an employment contract with the Company;
(e)    the Grantee is voluntarily participating in the Plan;


5

--------------------------------------------------------------------------------




(f)    the Award and any shares of Stock acquired under the Plan are not
intended to replace any pension rights or compensation;
(g)    the Award and any shares of Stock acquired under the Plan, and the income
and value of same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;
(h)    the future value of the shares of Stock underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Grantee’s
employment relationship (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Grantee is employed or the terms of the Grantee’s employment agreement, if any);
(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Company’s Stock; and
(k)    neither the Employer, the Company nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Grantee’s local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to the Grantee pursuant to settlement of the Award or the
subsequent sale of any shares of Stock acquired upon settlement.
15.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock.  The Grantee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
16.Language. If the Grantee has received this Agreement, or any other document
related to the Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
17.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
18.Amendment. Pursuant to Section 18 of the Plan, the Committee may at any time
amend or cancel any unvested portion of this Award, but no such action may be
taken that adversely affects the Grantee’s rights under hereunder without the
Grantee’s consent.


6

--------------------------------------------------------------------------------




19.Severability. If any provision(s) hereof shall be determined to be illegal or
unenforceable, such determination shall in no manner affect the legality or
enforceability of any other provision hereof.
20.Counterparts. For the convenience of the parties and to facilitate execution,
this Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.
ANSYS, Inc.
    
By:                    
Name: Ajei S. Gopal    
Title: President and CEO
































7

--------------------------------------------------------------------------------




The foregoing Award is hereby accepted and the terms and conditions of this
Agreement are hereby agreed to by the undersigned. Electronic acceptance of this
Award pursuant to the Company’s instructions to the Grantee (including through
an online acceptance process) is acceptable.


Dated:                
Optionee’s Signature



Optionee’s name and address:
__FIRST_NAME_-_ __LAST_NAME_-_
__ADDRESS_LINE_1_-_
__ADDRESS_LINE_2_-_
__ADDRESS_LINE_3_-_
__CITY_-_ __STATE_-_ __ZIPCODE_-_
__COUNTRY_-_


8

--------------------------------------------------------------------------------






INTERNATIONAL APPENDIX


Additional Terms and Conditions


Terms and Conditions


This International Appendix includes additional terms and conditions that govern
the award granted to you under the Plan for your country. Certain capitalized
terms used but not defined in this International Appendix have the meanings set
forth in the Plan and the Agreement that relate to your award. By acceptance of
the award you agree to be bound by the terms and conditions contained in the
paragraphs below in addition to the terms of the Plan and the Agreement and the
terms of any other document that may apply to you and your award.


Notifications


This International Appendix also includes information regarding issues of which
you should be aware with respect to participation in the Plan. The information
is based on the securities, exchange control, and other laws in effect in the
respective countries as of the date set forth above. Such laws are often complex
and change frequently. As a result, it is strongly recommended that you not rely
on the information in this International Appendix as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time you vest in your award or
sell shares acquired under the Plan.


The information contained herein is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of a
particular result. In addition, please note that the requirements may differ for
residents and non-residents. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment to another country after
the award was granted to you, or are considered a resident of another country
for local law purposes, the information contained herein may not apply.


Provisions Applicable to all International Awards


Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data by and among, as applicable, the Company, its subsidiaries and
affiliates, for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant hereby
understands that the Company, its subsidiaries and affiliates hold (but only
process or transfer to the extent required or permitted by local law) certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social


9

--------------------------------------------------------------------------------




insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
hereby understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in the Participant’s country or elsewhere (including
countries outside of the European Economic Area such as the United States of
America), and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant hereby
understands that the Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting the Participant’s local
human resources representative. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any Shares acquired upon exercise. The
Participant hereby understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan and in accordance with local law. The Participant hereby understands
that the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
The Participant hereby understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant hereby understands that the
Participant may contact the Participant’s local human resources representative.
Nature of Grant. In accepting the grant of Restricted Stock Units, the
Participant acknowledges that:
(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;
(b)    the grant of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;
(c)    all decisions with respect to future Restricted Stock Units, if any, will
be at the sole discretion of the Company;


10

--------------------------------------------------------------------------------




(d)    the Participant’s participation in the Plan will not create a right to
further employment with the Participant’s employer (the “Employer”) and shall
not interfere with the ability of the Employer to terminate the Participant’s
employment relationship;
(e)    the Participant is voluntarily participating in the Plan;
(f)    the Restricted Stock Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which is outside the scope of the Participant’s
employment contract, if any;
(g)    the Restricted Stock Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer;
(h)    in the event that the Participant is not an employee of the Company, the
grant of Restricted Stock Units will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the grant of
Restricted Stock Units will not be interpreted to form an employment contract
with the Employer or any subsidiary or affiliate of the Company;
(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(j)    if the Participant vests in the Restricted Stock Units and obtains
Shares, the value of those Shares may increase or decrease in value;
(k)    in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
Shares acquired resulting from termination of the Participant’s employment by
the Company or the Employer, and the Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Agreement, the Participant will be deemed
irrevocably to have waived his or her entitlement to pursue such claim; and
(l)    in the event of termination of the Participant’s employment,
Participant’s right to receive the Restricted Stock Units and vest in the
Restricted Stock Units under the Plan, if any, will terminate effective as of
the date that the Participant is no longer actively employed.
Country-Specific Language
Below please find country-specific language that applies to you if you are a
citizen or resident of one of the following countries: Belgium, Canada, France,
Germany, India, Italy, Japan, South Korea, Spain, Sweden, Switzerland, Taiwan
and United Kingdom.


BELGIUM


11

--------------------------------------------------------------------------------






Notifications


Tax Reporting Information. Participants are required to report any bank accounts
opened and maintained outside Belgium on their annual tax return.




CANADA


Terms and Conditions


Restricted Stock Units Settled in Shares Only. Notwithstanding anything to the
contrary in the Plan and/or the Agreement, you understand that any Restricted
Stock Units granted to you shall be paid in shares only and do not provide any
right for you to receive a cash payment.


The following provision will apply to residents of Quebec:


Language Consent. The parties to the Agreement have expressly required that the
Agreement and all documents and notices relating to the Agreement be drafted in
English.


Les parties aux présentes ont expressément exigé que la présente convention et
tous les documents et avis qui y sont afférents soient rédigés en anglais.


Notifications


Additional Restrictions on Resale. In addition to the restrictions on resale and
transfer noted in Plan materials, securities purchased under the Plan may be
subject to certain restrictions on resale imposed by Canadian provincial
securities laws. Participants are encouraged to seek legal advice prior to any
resale of such securities. In general, Participants resident in Canada may
resell their securities in transactions carried out on exchanges outside of
Canada.
Tax Reporting. The Tax Act and the regulations thereunder require a Canadian
resident individual (among others) to file an information return disclosing
prescribed information where, at any time in a tax year, the total cost amount
of such individual’s “specified foreign property” (which includes shares)
exceeds Cdn.$100,000. Participants should consult their own tax advisor
regarding this reporting requirement.




FRANCE


Notifications


Exchange Control Information. If a Participant imports or exports cash (e.g.,
sale proceeds received under the Plan) with a value equal to or exceeding
€10,000 and does not use a financial institution to do so, Participant must
submit a report to the customs and excise authorities. If Participant maintains
a foreign bank account, Participant is required to report such account to the
French tax authorities when filing his/her annual tax return.


12

--------------------------------------------------------------------------------








GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If a Participant uses a German bank
to transfer a cross-border payment in excess of €12,500 in connection with the
sale of Shares acquired under the Plan, the bank will file the report for the
Participant.




INDIA


Terms and Conditions


Repatriation of Proceeds. You understand that you must repatriate any proceeds
from the sale of Shares acquired upon vesting of the Restricted Stock Units to
India and convert the proceeds into local currency within 90 days of receipt.
You will receive a foreign inward remittance certificate (“FIRC”) from the bank
where you deposit the foreign currency. You should maintain the FIRC as evidence
of the repatriation of funds in the event the Reserve Bank of India or your
employer requests proof of repatriation.


Notifications


Tax Information. The amount subject to tax at vesting may partially be dependent
upon a valuation of Shares from a Merchant Banker in India. The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law.




ITALY


Terms and Conditions


Data Privacy. In addition to the data privacy provision that is set forth above,
by accepting the grant of Restricted Stock Units, you also consent to the
following additional data privacy-related terms:


I am aware that providing the Company and my employer with Data is necessary for
participation in the Plan and that my refusal to provide such Data may affect my
ability to participate in the Plan. The Controller of personal data processing
is Ansys, Inc., with registered offices at 2600 Ansys Drive, Canonsburg, PA
15317 and, pursuant to D.lgs 196/2003, its representative in Italy is ANSYS
Italia Srl with registered offices at via G. B. Pergolesi n. 25 20124 Milano MI
Italy.


I understand that I may at any time exercise the rights acknowledged by Section
7 of Legislative Decree June 30, 2003 n.196, including, but not limited to, the
right to access, delete, update,


13

--------------------------------------------------------------------------------




request the rectification of my Data and cease, for legitimate reasons, the data
processing. Furthermore, I am aware that my Data will not be used for direct
marketing purposes.


Notifications


Exchange Control Information. By September 30th of each year, the Participants
are required to report on their annual tax return (Form RW) any foreign
investments (including proceeds from the sale of Shares acquired upon vesting)
held outside of Italy if the investment may give rise to income in Italy.
However, deposits and bank accounts held outside of Italy only need to be
disclosed if the value of the assets exceeds €10,000 during any part of the tax
year.


With respect to Shares received upon vesting of the Restricted Stock Units, the
Participants must report (i) the value of the Shares at the beginning of the
year or on the day the Participant acquired the Shares, whichever is later; and
(ii) the value of the Shares when sold, or if the Participant still owns the
Shares at the end of the year, the value of the Shares at the end of the year.
The value to be reported is the fair market value of the Shares on the
applicable dates mentioned above.




JAPAN


Notifications


Exchange Control Information. If you acquire Shares valued at more than
¥100,000,000 in a single transaction, you must file a Securities Acquisition
Report with the Ministry of Finance through the Bank of Japan within 20 days of
the acquisition of the Shares.




RUSSIA


Notifications


You acknowledge that the grant of RSUs, the Plan and all other materials you may
receive regarding participation in the Plan do not constitute an advertising or
offering of securities in Russia.  The issuance of securities pursuant to the
Plan has not and will not be registered in Russia and therefore, the securities
described in any Plan-related documents may not be used for offering or public
circulation in Russia. 


You further acknowledge that in no event will Shares that may be issued to you
with respect to the RSUs be delivered to you in Russia; all Shares issued to you
with respect to the RSUs will be maintained on your behalf in the United States.


You are not permitted to sell Shares directly to a Russian legal entity or
resident.


14

--------------------------------------------------------------------------------




SOUTH KOREA


Notifications


Exchange Control Information. If you receive US$500,000 or more from the sale of
underlying Shares, Korean exchange control laws require you to repatriate the
proceeds to South Korea within 18 months of sale.


SPAIN


Notifications


Exchange Control Information. All acquisitions of foreign shares by Spanish
residents must comply with exchange control regulations in Spain. Because of
foreign investment requirements, the acquisition of Shares upon vesting of the
Restricted Stock Units must be declared for statistical purposes to the Spanish
Direccion General de Politica Comercial y de Inversiones Extranjeras (the
“DGPCIE”). If you acquire Shares through the use of a Spanish financial
institution, that institution will automatically make the declaration to the
DGPCIE for you. Otherwise, you must make the declaration by filing a form with
the DGPCIE.


If you import the Shares acquired upon vesting of the Restricted Stock Units
into Spain, you must declare the importation of the share certificates to the
DGPCIE.


In addition, you must also file a declaration of the ownership of the Shares
with the Directorate of Foreign Transactions each January while the shares are
owned. These filings are made on standard forms furnished by the Directorate of
Foreign Transactions.


When you receive any foreign currency payments (i.e., as a result of the sale of
the Shares), you must inform the institution receiving the payment of the basis
upon which such payment is made and provide certain specific information (e.g.,
name, address, and fiscal identification number; the name and corporate domicile
of the company; the amount of the payment; the type of foreign currency
received; the country of origin; and the reason for the payment).


Tax Reporting. If you hold assets (e.g., cash or shares in a bank or brokerage
account) or rights outside Spain that exceed €50,000 per type of asset, you must
file a Form 720 with the Spanish Tax Authorities by April 30th of each year.




SWITZERLAND


Notifications


Securities Law Information. The offer of the Restricted Stock Units is
considered a private offering in Switzerland and is not subject to registration
in Switzerland.






15

--------------------------------------------------------------------------------




TAIWAN


Notifications


Exchange Control Information. Taiwan’s foreign exchange control regulations may
have an impact on the grant and vesting of the Restricted Stock Units as well as
the repatriation of capital gains realized from the holding or sale of the
underlying Shares. Under current foreign exchange regulations, a Taiwanese
resident can remit up to US $5 million (or an equivalent amount of other foreign
currencies) per year into or out of Taiwan without prior approval from the
Taiwan Central Bank.


If the transaction amount is TWD500,000 or more in a single transaction, you
must submit a Foreign Exchange Transaction Form. If the transaction amount is
US$500,000 or more in a single transaction, you must also provide supporting
documentation to the satisfaction of the remitting bank.




UNITED KINGDOM


Terms and Conditions


Purpose. This section is to modify those provisions of the Plan in order for
awards made under the Plan, and communications concerning those awards, to be
exempt from provisions of the United Kingdom Financial Services and Markets Act
2000 (the "FSMA").
Application. These provisions shall be used solely to grant awards to employees
of the Company or any member of the same group as the Company resident and
providing services in the United Kingdom. (The term "group" in relation to the
Company shall bear the meaning given to such term in section 421 of the FSMA.)
Restricted Delivery of Awards. Payments of benefits under these provisions shall
be made only in Shares or such other securities of the Company that may arise
from such Shares under the adjustment provisions of the Plan. For the avoidance
of doubt, and without limitation, no cash settlement of awards (including
dividends or dividend equivalent payments in cash) shall be permissible.
Exercise of Restricted Stock Units/Vesting of Awards. The Administrator may
specify, in its discretion, any other conditions of exercise and/or vesting of
awards that will be specified in the award agreement.
Restricted Transfer of Rights. The persons to whom rights under awards may be
assigned or transferred, whether by will or the laws of descent and distribution
or any transferability of awards shall be limited to a Participant's children
and step-children under the age of eighteen, spouses and surviving spouses and
civil partners and civil partners (within the meaning of the United Kingdom
Civil Partnerships Act 2004) and surviving partners.
Tax. All awards will be subject to tax withholding and all references to "tax"
shall be read and construed as including, without limitation, United Kingdom
income tax and primary class 1 (employee's) national insurance contributions
that the Participant's employer is liable to account for


16

--------------------------------------------------------------------------------




and, if so agreed between the Company and the Participant, secondary class 1
(employer's) national insurance contributions that the Participant's employer is
liable to account for.






17